ORDER

PER CURIAM.
Antonio Blanchard appeals the judgment denying his Rule 24.0351 motion for post-conviction relief without an evidentia-ry hearing. We find the motion court’s findings of fact and conclusions of law are not clearly erroneous.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).

. All references to Rules are to Missouri Supreme Court Rules (2014).